internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si plr-114401-99 date may re letter_ruling request for legend settlor a - settlor b - trustee - primary beneficiary - trust - trust - trust - dear this is in reference to the letter dated date and other submissions in which your authorized representatives requested rulings regarding the effect of the consolidation of three trusts for federal income estate gift and generation-skipping_transfer gst tax purposes in settlor a and settlor b established trust an irrevocable_trust for the benefit of the primary beneficiary and her issue in settlor b established trust also for the benefit of the primary beneficiary and her issue in addition pursuant to the will of settlor b who died in an irrevocable_trust trust was created for the benefit of the primary beneficiary and her issue the dispositive and administrative provisions of trust trust and trust are substantially_similar and are described below the current trustees of each of the three trusts are trustee an independent corporate trustee the primary beneficiary and two other individuals all of the trusts are governed by the laws of the state of michigan currently the assets of trust trust and trust consist of cash and marketable_securities plr-114401-99 dispositive provisions of trust trust and trust trust trust and trust each provide that during the life of the primary beneficiary the independent_trustee has the discretion to distribute some or all of the net_income to the primary beneficiary and her descendants upon the primary beneficiary’s death each trust provides that the principal will be distributed in equal shares for the benefit of the primary beneficiary’s immediate descendants living at that time or if none for the benefit of the descendants of the settlor s each share for a descendant of the primary beneficiary will be held in a separate trust secondary trust under the terms of trust trust and trust the net_income of each secondary trust is to be distributed to the respective descendant and or descendants of that descendant of the primary beneficiary at the discretion of the independent_trustee based on the descendant’s needs best interests and welfare the three trusts differ only as to the minimum distributions from income and corpus if income is insufficient that are to be made to the descendants each year trust requires minimum distributions of dollar_figure per year to each descendant trust limits the minimum distribution to dollar_figure per year trust does not require any minimum distribution each of the secondary trusts provides that the independent_trustee in its sole discretion may distribute any or all of the trust corpus to the respective trust_beneficiary of a primary or secondary trust for that beneficiary’s suitable support or emergency needs trust trust and trust each provide that upon the death of the beneficiary of a secondary trust the immediate descendant of the primary beneficiary prior to termination of the secondary trust the independent_trustee has the discretion to distribute the net_income of the secondary trust to the surviving descendants of that respective beneficiary trust trust and trust have different termination provisions trust and or any secondary trust created under trust must terminate in all events no later than the death of the last survivor of all descendants of settlor a and settlor b living on the date that trust was created trust and or any secondary trust created under trust must terminate in all events no later than years and months after the death of the last survivor of settlor b and the descendants of settlor b who were living on the date that trust was created trust and or any secondary trust created under its terms must terminate in all events no later than years and months after the date of death of any descendants of settlor b living at the date of settlor b’s death upon termination each trust provides that distributions will be made to the beneficiary and any descendants of the beneficiary of each secondary trust in order to plr-114401-99 compensate for any unequal distributions of income or principal during the trust term any remainder will be distributed to the beneficiary if he or she survives or to the descendants per stirpes of the beneficiary if the beneficiary has no living descendants the remainder will be distributed to the descendants per stirpes of the primary beneficiary or if there are none to the descendants of the settlor s under the terms of all three trusts no individual trustee may make or participate in any decision to authorize discretionary payments of income or principal or to make loans to or for the benefit of himself any discretionary decision by the independent_trustee regarding distributions is final and binding in all respects the independent_trustee of each trust has the authority to terminate any primary or secondary trust in the event of any_action legislative or otherwise that would defeat the purpose of the trust each trust provides that it will have four trustees you represent that there have been no additions actual or constructive to trust trust or trust after date trust consolidation the primary beneficiary is living and presently has children grandchildren and great-grandchildren under the current terms of trust trust and trust upon the death of the primary beneficiary each trust will be split into ten separate secondary trusts one for each child as the immediate descendant resulting in the creation of a total of separate trusts in order to reduce the resulting administrative fees the trustees of trust trust and trust will consolidate the trusts that will be created under trust trust and trust when the primary beneficiary dies the trustees of trust trust and trust have obtained judicial approval in the appropriate local court effecting consolidation of the trusts under an agreement entered into by the primary beneficiary her descendants and all other interested parties each child has affirmatively consented to the consolidation under the terms of the agreement upon the death of the primary beneficiary the secondary trusts provided for under trust trust and trust for each immediate descendant child of the primary beneficiary will be consolidated into one trust combined secondary trust for the benefit of that child and that child’s descendants assuming that all children or their descendants survive the primary beneficiary the consolidation will result in the creation of trusts rather than the trusts that would have been created under the current arrangement other than the termination dates and the minimum distribution_requirements described below the relevant terms of trust trust and trust are identical each combined secondary trust will consist of the secondary trusts provided for under trust trust and trust for a specific child or that child’s descendants will be plr-114401-99 treated as a single trust for all purposes however the trustees of each combined secondary trust will retain the option to separate the combined secondary trust into two or three trusts on the basis of the pre-consolidation form if the trustees determine that such action is in the best interests of the beneficiaries of the combined secondary trust each combined secondary trust will be administered pursuant to the terms of trust however at the time each combined secondary trust is created the value of each of the secondary trusts created under trust trust and trust for a specific child or that child’s descendants original secondary trusts will be established in order to comprise a proportionate percentage of the entire combined secondary trust’s initial value this proportionate percentage will be utilized in the event that the combined secondary trust is subsequently separated either pursuant to an election by the trustees or because part of the combined secondary trust terminates as described below in the event that it becomes necessary to separate a combined secondary trust the amount separated will be determined by use of the following formula the value of the combined secondary trust upon separation will be multiplied by a fraction the numerator of which will be the fair_market_value of the share of the applicable original secondary trust as of the date of the consolidation and the denominator of which will be the fair_market_value of the shares of the combined secondary trusts representing shares of two or more of the original secondary trusts as the case may be as of the date of the consolidation the minimum distribution_requirements of the original secondary trusts created under trust and trust will be aggregated in each combined secondary trust however in the event that a combined secondary trust is separated pursuant to termination or trustee decision the minimum distribution_requirements will be adjusted in order to be consistent with the applicable original secondary trusts in order to accommodate the different termination dates for trust trust and trust each combined secondary trust will be separated pursuant to the formula described above at the time that trust trust and trust respectively would each terminate each separate share so terminated will be disbursed consistent with the terms of the applicable trust thus each combined secondary trust will terminate in three different stages and dispositions will be made consistent with the terms of trust trust and trust as appropriate each of the combined secondary trusts will be administered under the laws of the state of michigan the consolidation has been approved by the appropriate local court under the laws of the state of michigan which authorizes a trustee to perform any act which a prudent man would perform for the purposes of the trust from time of creation of the trust until final distribution of the assets of the trust mich comp laws sec_27 sec_27 provides that in the general administration of a_trust a trustee shall exercise his best judgment and discretion for what he believes to plr-114401-99 be the best interest of the trust and the persons designated to benefit from the trust you request rulings that the consolidation of the trusts will not cause any trust secondary trust or combined secondary trust to lose its exempt status for generation-skipping_transfer_tax purposes the consolidation of the trusts will not cause any beneficiary of a_trust a secondary trust or a combined secondary trust to have made a taxable gift_for federal gift_tax purposes the consolidation of the trusts will not cause any beneficiary of a_trust a secondary trust or a combined secondary trust to include their interests in the trust a secondary trust or a combined secondary trust in their gross_estate for federal estate_tax purposes the consolidation of the trusts will not cause any trust secondary trust or combined secondary trust to recognize any gain_or_loss from the sale_or_other_disposition of property under sec_61 or sec_1001 of the internal_revenue_code pursuant to sec_1015 the basis of each trust in each asset received from a_trust secondary trust or combined secondary trust will be the same as the transferring trust’s basis in each asset pursuant to sec_1223 the holding_period of each trust secondary trust or combined secondary trust in any asset received from a_trust a secondary trust or a combined secondary trust will include the holding_period of the transferring trust issue sec_1 federal estate gift and generation-skipping_transfer_tax consequences sec_2601 imposes a tax on every generation-skipping_transfer made after date under b a of the tax_reform_act_of_1986 act and sec_26 b i of the generation-skipping_transfer_tax regulations the gst tax provisions do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date however this exemption does not apply to additions actual or constructive that are made to the trust after date you have represented that trust trust and trust were irrevocable on date and no additions have been made to any of the trusts after that plr-114401-99 date a modification of a_trust that is otherwise exempt for gst tax purposes under the act will generally result in a loss of its grandfathered exempt status if the modification changes the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the trust the terms of trust trust and trust with respect to the interests of the primary beneficiary and her issue are nearly identical except for differences in the termination dates and minimum distribution_requirements in the present situation after the consolidation there will be no change in the dispositive provisions with respect to the property previously held in trust trust and trust however in order to account for the differences in the termination dates of trust trust and trust at the time that one of the original trusts would have terminated a portion of each combined secondary trust will be separated and distributed pursuant to the terms of the original trust that terminated the portion separated from the combined secondary trust will be derived based on the value of the original secondary trust at the date of the consolidation pursuant to the formula set forth above also the differences in the minimum distribution_requirements will be taken into account so that the minimum distribution_requirements in the combined secondary trusts will be consistent with those requirements in the original trusts the trustees will hold the same property after the consolidation and the interests of all the beneficiaries will remain unchanged accordingly we conclude that the consolidation will not change the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of trust trust and trust in addition the consolidation will not constitute an addition to trust trust or trust and will not cause trust trust trust any secondary trust or any combined secondary trust to lose otherwise exempt status for purposes of the generation-skipping_transfer_tax sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible in this case the interest of each beneficiary will remain the same after the proposed consolidation accordingly based on the facts submitted and the representations made the consolidation will not cause any beneficiary of trust trust trust a secondary trust or a combined secondary trust to have made a taxable gift_for federal gift_tax purposes under sec_2501 likewise the consolidation will not result in the inclusion of any beneficiary’s interest in the beneficiary’s gross_estate for federal estate_tax purpose except to the extent that any interests may otherwise be includible plr-114401-99 issue federal_income_tax consequences sec_1001 a provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 over the amount_realized sec_1001 b defines the amount_realized from the sale or disposition of property as the sum of any money received plus the fair_market_value of any property received sec_1_1001-1 of the income_tax regulations provides as a general_rule that except as otherwise provided in subtitle a the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained for purposes of sec_1001 in an exchange of property each party to the exchange gives up a property interest in return for a new or additional property interest such an exchange of property is a disposition under sec_1001 a see sec_1_1001-1 an exchange of property results in the realization of gain under sec_1001 if the properties exchanged are materially different 499_us_554 a material difference exists when the exchanged properties embody legal entitlements different in_kind or extent or if they confer different rights and powers u s pincite based on the information submitted and the representations made in the ruling_request the beneficiaries will possess the same interests before and after the consolidation of the trusts and the assets will be consolidated for administrative convenience the consolidation provisions in the probate_court order providing for the dividing out from the consolidated trust of each of the original three trusts at each of the trusts’ original termination dates are sufficient to preserve the beneficiaries rights under the original trusts additionally the separation provisions prevent the beneficiaries from gaining any additional rights that they did not have under the original trust documents accordingly we conclude that no sale_or_exchange under sec_1001 will occur as a result of the consolidation in addition no gain_or_loss will be realized by the trusts or by any of the beneficiaries as a result of the consolidation issue sec_5 basis and holding_period sec_1015 provides that if the property is acquired by a transfer in trust other than by a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer sec_1_1015-2 provides that in the case of property acquired by transfer in plr-114401-99 trust other than by a transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor upon such transfer under the law applicable to the year in which the transfer was made in addition the principles in sec_1_1015-1 concerning the uniform basis are applicable in determining the basis_of_property where more than one person acquires an interest in property by transfer in trust sec_1_1015-1 provides that property acquired by gift has a single or uniform basis although more than one person may acquire an interest in the property the uniform basis of the property remains fixed subject_to proper adjustment for items under sec_1016 and sec_1017 because sec_1001 will not apply to the consolidation of trust trust and trust the basis of the assets in the combined secondary trusts will be the same as the basis of the assets currently held in trust trust and trust sec_1223 provides that in determining the period for which that taxpayer has held property however acquired there is included the period for which the property was held by any other person if under chapter of the code the property has for the purposes of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer's hands as it would have in the hands of the other person therefore because that the assets will have the same basis after the consolidation as before the consolidation we conclude that each of the assets in the post-consolidation trusts will have a holding_period that includes the holding_period during which the asset was held in the pre-consolidation trusts a copy of this letter should be attached to any income gift estate or generation- skipping transfer_tax returns that you may file relating to these matters the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under the cited provisions or any other provision of the code this ruling is based on the facts presented and the applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent plr-114401-99 pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to trust trust and trust 3’s authorized representative sincerely assistant chief_counsel passthroughs and special industries by robert honigman acting assistant to the branch chief branch enclosure copy for sec_6110 purposes
